DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objections to claims 1 and 12 have been withdrawn in light of the current amendments to the claims. 
Applicant’s arguments, see page 6, with respect to the rejection of claim(s) 1, 5-8, 10-12 and 14-15 are rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive. Claim 1 has been amended to remove the term “supercharging unit” which lacked antecedent basis, while claim 12 has been amended to remove the term “exhaust gas turbocharger” which lacked antecedent basis. The rejection has been withdrawn. 
Applicant's arguments, see pages 6-8, with respect to the rejection of claim(s) 1, 5, 11-12 and 15 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive. Applicant argues that Leise fails to disclose that an active control of the purging device, a quantity distribution of an overall purge air stream composed of at least one first and second purge air stream to the first and second purge air line being controlled by  means of the control device and an active controlling of the purging device, wherein the quantity distribution of the overall purge air stream is affected as a function of a load determination of the fuel vapor collecting device and of a pressure condition in the intake manifold and/or of a pressure condition at in front of the inlet port of the supercharging unit. Specifically, Applicant argues: “All that the Examiner states is that [in] Leise the pressure condition…in front of the inlet point is greater than the pressure in the tank ventilation line. There is no information at all in Leise to consider the load determination of the fuel vapor collecting device in order and, therefore, no information to consider the load determination and the press[ure] conditions in the intake manifold for the quantity distribution of the overall purge air stream.” At the outset, it is noted that in the final wherein clause of claims 1 and 12 the quantity distribution is effected as a function of one or more of the following parameters including: (1) the function of a load determination of the fuel vapor collecting device, (2) the pressure condition in the intake manifold and (3) the pressure condition at in front of the inlet point of the exhaust gas turbocharger. Leise discloses effecting the quantity distribution using the control device as a function of a pressure condition at in front of the inlet point of the exhaust gas turbocharger and a pressure condition in the intake manifold. Specifically, Leise teaches that when the pressure in the tank ventilation line 32 is lower than the pressure in the intake manifold when the purging device is not in operation or when the pressure in the tank ventilation line 32 is above a threshold pressure (overpressure), the control device blocks distribution of the purge air stream through the tank ventilation line 32 using valve 42 [0046]. Furthermore, Leise discloses an active control of the purging device as a function of a load determination of the fuel vapor collecting device. Specifically, Leise discloses: “the tank ventilation line is functionally coupled to at least one filter monitoring means, by means of which information regarding the condition of the adsorption filter can be determined. In particular, such a filter monitoring means may be an HC sensor or a temperature sensor. By the state of the adsorption filter is meant in particular the degree of filling of the adsorption filter with hydrocarbons” [0028]. Leise further discloses: “In addition, the state of the adsorption filter 36 is monitored by the filter monitoring means 50 in order to control the delivery rate of the scavenging air pump 38, in particular when the scavenging air pump 38 is started up” [0045]. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 11-12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leise (DE 10 2016 225 870 A1).
Regarding claim 1, Leise discloses a method for tank ventilation of a fuel tank (30) of a vehicle, comprising the following steps: 
connecting a fuel vapor collecting device (36) that is arranged downstream from the fuel tank to an intake manifold (16) of an internal combustion engine (10) by means of at least one first purge air line (44), so that at least a first purge air stream can be directed downstream from the fuel vapor collecting device in the direction of the internal combustion engine;
connecting the fuel vapor collecting device that is arranged downstream from a fuel tank to an air supply system of an exhaust gas turbocharger (24) by means of a second purge air line (32), so that a second purge air stream can be directed downstream from the fuel vapor collecting device in the direction of the exhaust gas turbocharger and subsequently into the internal combustion engine, a purging device (38) being provided in the second purge air line, wherein the purging device comprises at least one purge air pump [0038], 
operating a control device that is designed to at least partially regulate the at least one first purge air flow and/or the second purge air flow, wherein the control device comprises at least two control valves (42, 46), wherein a first control valve (42) being arranged between the purge air pump and the intake manifold upstream of the compressor (62) of the exhaust gas turbocharger, and at least one second control valve (46) being arranged in the first purge air line between the fuel vapor collecting device and the intake manifold downstream of a compressor of the exhaust gas turbocharger; and 
venting the fuel vapor collecting device via the at least one first purge air line and/or via the second purge air line, by means of the control device and an active control of the purging device, a quantity distribution of an overall purge air stream composed of at least one first and second purge air stream to the first and second purge air line being controlled by means of the control device and an active controlling of the purging device [0034] [0045-0046], 
wherein the quantity distribution of the overall purge air stream is effected as a function of a load determination of the fuel vapor collecting device and of a pressure condition in the intake manifold and/or of a pressure condition at in front of the inlet point of the exhaust gas turbocharger [0046, the pressure condition being that the pressure at in front of the inlet point is greater than the pressure in the tank ventilation line 32] [as all shown in Figure 1]. 
Regarding claim 5, Leise further discloses wherein the at least one purge air pump is electrically operable [0038]. 
Regarding claim 11, Leise further discloses wherein the fuel vapor collecting device comprises at least one activated carbon filter element [0013]. 
Regarding claim 12, Leise discloses a device for tank ventilation of a fuel tank (30) of a vehicle, comprising: 
at least one first purge air line (44) that is designed to be arranged between a fuel vapor collecting device (36) that is arranged downstream from a fuel tank and an intake manifold (16) of an internal combustion engine (10), so that at least a first purge air stream can be directed downstream from the fuel vapor collecting device in the direction of an internal combustion engine,
a second purge air line (32) that is designed to be arranged between a fuel vapor collecting device that is located downstream from a fuel tank and an air supply system of a supercharging unit (24) [0011], so that a second purge air stream can be directed downstream from the fuel vapor collecting device in the direction of the supercharging unit and subsequently into the internal combustion engine, a purging device (38) being arranged in the second purge air line, wherein the purging device comprises at least one purge air pump [0038], and 
a control device designed to regulate the at least one first purge air stream  and/or the second purge air stream at least partially, wherein the control device has at least two control valves (42, 46), wherein a first control valve (42) being arranged between the purge air pump and the intake manifold upstream of the compressor (62) of the supercharging unit, and at least one second control valve (46) being arranged in the first purge air line between the fuel vapor collecting device and the intake manifold downstream of the compressor of the exhaust gas turbocharger, so that a ventilation of the fuel vapor collecting device via the at least one first purge air line and/or via the second purge air line can be controlled by means of the control device and an active control of the purging device, a quantity distribution of an overall purge air stream that is composed of the at least one first and the second purge air stream to the first and second purge air lines being controllable [0034] [0045-0046], 
wherein the device is adapted to distribute the quantity of the overall purge air stream as a function of a load determination of the fuel vapor collecting device and of a pressure condition in the intake manifold and/or of a pressure condition at in front of the inlet point of the supercharging unit [0046, the pressure condition being that the pressure at in front of the inlet point is greater than the pressure in the tank ventilation line 32]. 
Regarding claim 15, Leise further discloses wherein the inlet point of the supercharging unit is an inlet point at a compressor (26) or an inlet point of the exhaust gas turbocharger [as shown in Figure 1]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise (DE 10 2016 225 870 A1) in view of Honjo (US Patent Application Publication 2017/0159588).
Regarding claim 6, Leise discloses the method of claim 1 as discussed above but does not disclose wherein the control device comprises at least one pressure and temperature sensor that is arranged between the purging device and the air supply system or comprises at least two pressure and temperature sensors, with a pressure and temperature sensor being arranged in a connecting line between the fuel tank and the fuel vapor collecting device, and with a respective pressure and temperature sensor being arranged between the purging device and the air supply system. 
Honjo discloses a control device that comprises at least one pressure and temperature sensor (21) that is arranged between a purging device (15) and an air supply system (3) or comprises at least two pressure and temperature sensors, with a pressure and temperature sensor being arranged in a connecting line between a fuel tank and a fuel vapor collecting device, and with a respective pressure and temperature sensor being arranged between the purging device and the air supply system [0049].
Honjo teaches that the sensor can be used to estimate the fuel vapor concentration with a high degree of accuracy, which is necessary to ensure precise control of the air-fuel ratio [0049] [0006]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure and temperature sensor disclosed by Honjo in the method disclosed by Leise to accurately estimate the fuel vapor concentration to ensure precise control of the engine air-fuel ratio. 
Regarding claim 14, Leise discloses the method of claim 12 as discussed above but does not disclose wherein the control device comprises at least one pressure and temperature sensor that is arranged between the purging device and the air supply system or comprises at least two pressure and temperature sensors, with a pressure and temperature sensor being arranged in a connecting line between the fuel tank and the fuel vapor collecting device, and with a respective pressure and temperature sensor being arranged between the purging device and the air supply system. 
Honjo discloses a control device that comprises at least one pressure and temperature sensor (21) that is arranged between a purging device (15) and an air supply system (3) or comprises at least two pressure and temperature sensors, with a pressure and temperature sensor being arranged in a connecting line between a fuel tank and a fuel vapor collecting device, and with a respective pressure and temperature sensor being arranged between the purging device and the air supply system [0049].
Honjo teaches that the sensor can be used to estimate the fuel vapor concentration with a high degree of accuracy, which is necessary to ensure precise control of the air-fuel ratio [0049] [0006]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure and temperature sensor disclosed by Honjo in the method disclosed by Leise to accurately estimate the fuel vapor concentration to ensure precise control of the engine air-fuel ratio. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise (DE 10 2016 225 870 A1) in view of Miller (US Patent Number 5,647,334).
Regarding claim 7, Leise discloses the method of claim 1 as discussed above including a third control valve but does not disclose the third control valve being arranged in the connecting line between the fuel tank and the fuel vapor collecting device. 
Miller discloses a third control valve (34) being arranged in a collecting line (38, 52) between a fuel tank (12) and a fuel vapor collecting device (18). 
Miller suggests that the control valve prevents a delay in the required build up of dome pressure and automatic shut off of a fuel fill nozzle during refueling of the fuel tank, which could result in the fuel tank being over filled (Col. 4, lines 13-30). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the third control valve disclosed by Miller with the connecting line disclosed by Leise to prevent the fuel tank from being over filled during refueling of the fuel tank. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise (DE 10 2016 225 870 A1) in view of Akita (US Patent Application Publication 2016/0305361).
Regarding claim 8, Leise discloses the method as set forth in claim 1 as discussed above but does not disclose wherein the quantity distribution of an overall purge air stream occurs as a function of a load determination. 
Akita discloses a method for tank ventilation of a fuel tank (17) of a vehicle, the vehicle having at least one first purge air line (9) so that at least a first purge air stream can be directed downstream from a fuel vapor collecting device (29) and a second purge air line (10, 8) so that a second purge air stream can be directed downstream from the fuel vapor collecting device in the direction of an exhaust gas turbocharger (7) and subsequently into an internal combustion engine (1), wherein the quantity distribution of an overall purge air stream occurs as a function of a load determination [0036]. 
Leise teaches that it has been known in the prior art to control a valve element used to set a flow of compressed gas to be supplied to a fresh air duct in order to generate an additional drive torque on the compressor wheel of an exhaust gas turbocharger [0004]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the load determination for controlling at least the valve supplying fuel vapor to the compressor wheel of the compressor of the exhaust gas turbocharger as disclosed by Akita in the vehicle disclosed by Leise when an additional drive torque is required by the vehicle.   
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leise (DE 10 2016 225 870 A1) in view of Haag (US Patent Application Publication 2013/0319378).
Regarding claim 10, Leise discloses the method of claim 1 as discussed above but does not disclose wherein, before the quantity distribution of the overall purge air stream, an at least partial venting operation on the part of the fuel vapor collecting device is always controlled exclusively via the second purge air line. 
Haag discloses a method for tank ventilation of a fuel tank (12) of a vehicle, the vehicle having at least one first purge air line (42) so that at least a first purge air stream can be directed downstream from a fuel vapor collecting device (14) and a second purge air line (18, 40) so that a second purge air stream can be directed downstream from the fuel vapor collecting device in the direction of the exhaust gas turbocharger and subsequently into an internal combustion engine (22), wherein, before the quantity distribution of the overall purge air stream, an at least partial venting operation on the part of the fuel vapor collecting device is always controlled exclusively via the second purge air line [0072, 0074]. 
Haag teaches that the venting operation precedes the quantity distribution in order to carry out an on-board fuel tank leak diagnosis [0074]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the at least partial venting operation disclosed by Haag prior to the quantity distribution disclosed by Leise in order to infer a possible leak in the venting system and for example prevent a leakage of fuel vapor to the atmosphere. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747